The trial court found that appellee, Rose Chevrolet, Inc., had violated R.C. 1345.02(A) and assessed civil monetary penalty for each of such violations. The trial court denied the state's request for injunctive relief.
While the statute does not mandate the issuance of injunctive relief in such circumstances, where the public interest is demonstrated, it would be an abuse of the trial court's discretion to fail to enjoin similar fraudulent acts in the future.
The majority denies the state's requested relief without consideration of the principle set forth in Ackerman v. Tri-CityGeriatric  Health Care, Inc. (1978), 55 Ohio St. 2d 51, 9 O.O.3d 62, 378 N.E.2d 145.
In this cause, I believe the injunction was appropriate to prevent harm to the general public and should have been granted. Accordingly, I must respectfully dissent.